Citation Nr: 0019589	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-15 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations in May and August of 1996 by the 
Houston, Texas, Regional Office (RO) which denied service 
connection for PTSD.  


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy during 
his active service.

2.  The veteran has presented competent evidence of a current 
diagnosis of PTSD asserted to be due to stressors that 
occurred during his active military service.

3.  A current diagnosis of PTSD related to combat stressors 
has not been established on the basis of the entire record.

4.  VA examinations were scheduled to determine the diagnosis 
and etiology of the veteran's claimed psychiatric disability; 
the veteran did not report for the examinations.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 5107(a), 7104 (West 1991); 
38 C.F.R. §§ 3.304(f), 3.655(b) (1999), as in effect prior to 
and on March 7, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints, findings 
or treatment suggestive of any psychiatric illness.  The 
veteran's DD Form 214 shows that he was awarded the Combat 
Infantryman Badge (CIB).  

Post-service VA outpatient treatment records are significant 
for psychiatric evaluation in April 1989.  The veteran 
reported that he had been divorced since 1981, was currently 
unemployed and had recently lost his apartment and was living 
with his mother.  He had two college degrees; one in 
mechanical engineering in 1971 and a law degree in 1980.  The 
veteran had been employed as an engineer for nine years and 
went to law school at night.  He subsequently opened a law 
office and did well but had to close it in October 1987 due 
to a lack of business.  He later worked for a legal services 
firm for four months but was unhappy about the assignments he 
received.  He then tried to find work with his old 
engineering company but was not hired because he had been 
away from engineering too long.  The examiner noted that due 
to his unemployment situation the veteran developed a sense 
of depression.  With regard to his military history the 
veteran reported that he served in Vietnam initially as a 
clerk for 7 months and a later as a door gunner at his 
request so that he could see combat.  The veteran stated that 
he participated in direct combat and was shot at several 
times but not injured.  The veteran felt there was unresolved 
tension associated with his combat experience, particularly 
one specific incident of being "pinned down" and that his 
Sergeant told another soldier to shoot and that the soldier 
refused.  The veteran stated that this made him angry 
particularly because the man was not punished.  The veteran 
denied associated nightmares or flashbacks.  The clinical 
impression was dysthymia and personality disorder, nos, with 
narcissistic traits.  At that time PTSD was not diagnosed.

Post-service VA outpatient treatment records dated from 
August to November 1995 show the veteran was treated for 
depression.  He had no psychiatric history except for one 
visit in 1989 with a provisional diagnosis of borderline 
personality, rule out adjustment disorder with depressed 
mood.  The most recently dated entry in November 1995 shows 
the veteran reported that a diagnosis of PTSD was given in 
1989 following combat service in Vietnam.  However he denied 
flashbacks, nightmares or excessive anxiety.  He was 
currently employed in the VAMC incentive program doing 
clerical work.  On examination the veteran was alert and 
cooperative.  Speech volume was low but clear and fluent.  
His affect was constricted with dysthymic mood.  The veteran 
denied current suicidal or homicidal ideation although he had 
a suicide plan several months earlier in August.  His thought 
content was with no delusions, loose associations, or 
hallucinations.  Abstraction, judgment and insight were 
intact.  The clinical assessment was depression.

The veteran provided information regarding his claimed 
stressors in a statement received by the RO in February 1996.  
A principal event singled out as a stressor included the 
death of fellow soldier N.T. who was from the veteran's 
hometown in Texas.  The veteran stated that N.T. was killed 
in November 1968 and that because they were both from the 
same hometown he was asked to identify the body.  He stated 
that on another occasion during a firefight his platoon of 25 
men made contact with three companies of North Vietnamese 
Army (NVA) regulars.  He stated that during the initial 
contact heavy machinegun fire was directed at them and that 
as he was lying down on a hillside four rounds hit the ground 
directly in front of him; the last round hit close enough to 
kick dirt up into his eyes.  He stated that the NVA made 
repeated assaults on his platoon at about an hour apart and 
approximately 10 times during the day.  No one from the 
platoon was killed and only one member was wounded.

The veteran indicated that since that time he married and 
obtained degrees in mechanical engineering and law.  He 
stated that he eventually became unemployed and homeless.  He 
attends therapy five days a week at a VA hospital and takes 
medication for depression.   The veteran stated that since 
1969 his employment history has been erratic and that he has 
been either underemployed, unemployed or homeless since 1989.  
His 10-year marriage ended in divorce in 1981.  

Also of record are articles from The Army Reporter pertaining 
to the veteran's unit activities.  Also of record is an 
article from his hometown newspaper regarding the death of 
soldier N.T. as well as a history of the veteran's unit 
between February 1967 and December 1968.

Additional treatment records dated from April to June of 1996 
show the veteran returned for an evaluation for PTSD in 
support of his claim for service connection.  In April he 
again reported that PTSD was diagnosed in 1989 although he 
had nothing in writing.  When asked about his PTSD symptoms 
the veteran was very guarded and gave only short answers.  He 
denied nightmares, flashbacks, increased startle reflex.  He 
also denied paranoia and increased irritability.  The 
clinical assessment was history of depression.  The Board 
notes that during the most recent evaluation on June 2, 1996, 
the veteran again related the events surrounding the death of 
a fellow soldier and being under attack for 11 hours.  He 
reported some PTSD symptoms including avoidance of 
activities, places or people that arouse recollections; 
diminished interest or participation in significant 
activities; feelings of detachment from others; a sense of 
foreshortened future; insomnia and irritability.  He also 
complained of symptoms of major depression.  On examination 
the veteran was alert and oriented, his memory was intact and 
his mood was described as "bright."  His affect was 
appropriate to mood and he denied hallucinations, delusions 
or suicidal or homicidal ideation.  His thoughts were goal-
directed.  There was no flight of ideas, loose associations, 
tangentiality or circumstantiality.  His abstract thought was 
good and his insight and judgment were adequate.  The 
clinical assessment was depression.  Although the physician 
noted the symptoms reported by the veteran as PTSD symptoms 
"since the war," no diagnosis of PTSD was made.  The only 
clinical diagnoses recorded were depression and personality 
disorder.  

On VA examination in July 1996 the examiner noted review of 
the claims folder including the veteran's February 1996 
narrative statement in which he described his combat 
experiences.  The examiner also noted the veteran's multiple 
contacts with the PEAC Clinic since August 1995 and that 
depression had been consistently diagnosed.  During the 
evaluation the veteran reported that he was depressed and 
angry because of his current life situation.  He stated that 
at times his depression was more severe than at others but 
that he has never had crying spells.  Thoughts of suicide 
come and go often in response to additional discouragements.  
The veteran reported difficulty sleeping primarily due to the 
noise and disturbance in the shelter where he resides.  He 
tends to be forgetful, particularly of people's names and on 
occasion his attention wanders and he has difficulty with 
concentration.  He still enjoys baseball, attending church 
and the company of his son.  

The veteran was asked how Vietnam still affects his life.  He 
stated that he has trouble making friends and feels that this 
may be related to the loss of his friend in Vietnam.  He 
stated that this remains a very vivid memory for him and that 
he finds himself thinking of his friend, particularly where 
there is some reminder of Vietnam.  The veteran reported that 
he was not short-tempered but becomes very angry if aroused.  
He reported that his chances of becoming employed were 
"slim" because of his multiple physical problems including 
hypertension and diabetes.  Excessive alcohol use has never 
been a problem and he denied using illegal drugs.  Several 
times during the interview the veteran talked about his anger 
and frustration that he has been unable to use his extensive 
education. 

The veteran stated that when he returned from Vietnam he 
tried to forget about it.  He did not recall having 
nightmares of combat, but did recall being vividly reminded 
of gunfire when he heard the detonation of firecrackers on 
July 4th, shortly after his return from Vietnam.  He did not 
otherwise overreact.  He also had vivid recall of a specific 
aspect of his Vietnam experience when he saw a particular 
scene from a movie.  On examination the veteran was alert, 
calm and cooperative.  His mood was frustrated, discouraged 
and pessimistic.  His affect was depressed and relevant to 
expressed thought content.  His speech was normal in rate and 
amount and the content was relevant and goal directed.  No 
evidence of hallucinations or of delusions was detected.  He 
was oriented for time, place, and person.  He registered 
three items immediately and recalled two of the three items 
at 3 minutes.  He was able to recall the names of the 4 most 
recent U.S. presidents.  He made no errors when he preformed 
the first five calculations of serial 7's from 100 and he was 
able to reverse the spelling of a 5-letter word.  The 
clinical impression was depressive disorder and anxiety 
disorder with mild PTSD symptoms.  The examiner opined that 
the findings on examination did not meet the diagnostic 
criteria for PTSD.  

An October 1996 outpatient treatment record shows the veteran 
underwent extensive psychological evaluation, including the 
MMPI-2 and the Mississippi Scale for Combat-Related PTSD.  
The examiner related in detail the veteran's military and 
post-military history.  However there is no indication that 
the veteran gave a report of stressors related to his Vietnam 
experiences or that the examiner reviewed his February 1996 
statement.  The clinical impression was PTSD, dysthymia and 
rule out schizoid personality disorder.  

At a hearing in November 1996, the veteran noted his multiple 
diagnoses of PTSD.  He also referred to his February 1996 
statement in which he describes his combat experience.  

Outpatient treatment notes dated from November 1996 to 
January 1997 show continued evaluation and treatment for 
depression.  On evaluation the veteran reported several PTSD 
symptoms including intrusive thoughts, minimal nightmares, 
detachment, estrangement and problems with concentration.  
The clinical impression was depression.  

On VA examination in January 1997 the examiner noted the 
veteran's previous VA examination in July 1996 and that PTSD 
was not diagnosed.  The examiner also noted evaluation in 
June 1996 and November 1996 and that PTSD was not diagnosed 
and that the veteran was not accepted for treatment in the 
Trauma Recovery Program.  During evaluation the veteran was 
asked how Vietnam is affecting his life.  He stated that he 
still thinks very clearly about combat in Vietnam such as the 
occasion when he was fired upon and how he froze with fear 
the first time he walked point.  He stated that he tried to 
avoid memories of Vietnam by directing his energies into 
academic achievement.  He talked about the numbness and 
drained feeling he felt when he saw the bloodstained clothes 
of his friend who had been killed in Vietnam.  For the first 
time, the veteran described how he had to retrieve bodies and 
drag the body bags along the ground.  He stated that most of 
his memories from Vietnam related to dead bodies.  The 
veteran reported vivid memories but not flashbacks.  His 
ability to sleep was variable and when upset he did not sleep 
well.  The veteran admitted to being depressed occasionally 
but that he was no longer suicidal.  He attended church and 
did volunteer work on the weekends.  He had variable 
difficulty in concentrating and in switching from one task to 
another.  On examination the veteran was slightly tense, but 
alert and cooperative.  His mood was pessimistic and 
frustrated.  His affect was of normal range and appropriate 
to expressed thought content.  His speech was normal in rate 
and amount.  His content of speech was goal directed and he 
was articulate in his spontaneous speech and in his responses 
to questions.  There was no evidence of hallucinations or 
delusions.  The veteran was well oriented and displayed no 
overt deficits in cognitive function or memory.  The clinical 
impression was depressive disorder and anxiety disorder with 
mild PTSD symptoms.  The examiner again opined that the 
findings on examination did not meet the diagnostic criteria 
for PTSD.  

Additional evidence of record consists of excerpts from a 
book and other literature on PTSD.

A July 1997 general medical examination report shows various 
assessments, including PTSD, for which there was the 
reference:  "PLEASE SEE NEUROPSYCHIATRIC EVALUATION."  
However the veteran did not undergo a psychiatric evaluation 
at that time and the examiner referred to a separately 
scheduled neuropsychiatric evaluation.  

At a VA psychiatric examination in August 1997 the veteran 
indicated to the examining physician that he already had a 
diagnosis of PTSD and that in his opinion the scheduled 
evaluation would be a waste of time.  He left the office 
before the examination could be conducted.  

During a private psychological evaluation in August 1997 the 
veteran reported that he was first diagnosed with depression 
in 1989 and that PTSD was first diagnosed in 1996.  The only 
military history reported by the veteran was that he served 
two years in the Army and had one tour of duty in Vietnam for 
14 months.  The diagnosis was dysthymia and PTSD.  The 
examiner noted that the results of psychological testing 
revealed the veteran had a long history of affective 
instability and symptoms of PTSD, apparently related mostly 
to combat experiences.  

Additional evidence submitted in support of the claim 
includes a September 1997 lay statement from the veteran 
expressing frustration with the handling of his case. The 
veteran pointed out that the RO disregarded his clear 
diagnosis of PTSD in October 1996 from his VA psychologist in 
accordance with 38 C.F.R. § 3.304.  He also asserted that the 
examining VA physician on June 2, 1996 stated that he had 
symptoms of PTSD since the war.  The veteran argued that 
under 38 C.F.R. § 3.304 his CIB would serve as conclusive 
evidence of his claimed inservice stressors. 

Also of record is a private physician's statement on a 
medical record dated in August 1996, apparently recorded in 
conjunction with a Social Security Administration disability 
determination, which indicates, in pertinent part, that there 
was no significant evidence of a mental problem, although the 
veteran was currently on Prozac.  The record also contains a 
notation, in another part of the document, of the presence of 
PTSD, without elaboration other than that the veteran was a 
Vietnam veteran.  A second private physician's opinion, dated 
in January 1998 notes the veteran was unable to work in part 
due to PTSD.  Neither examiner made reference to any 
stressors during the veteran's active service.

The veteran was scheduled for an examination in September 
1998 but left before he could be seen indicating that he had 
already had several previous psychiatric examinations in the 
past.

In a June 1998 letter, the veteran's attorney noted the 
multiple diagnoses of PTSD in August 1996, October 1996, 
August 1997, and January 1998.  It was contended that 
therefore no more examinations were necessary and that there 
was no reason the veteran should undergo further mental 
examinations which involve repeated narration of what were 
extraordinarily traumatic experiences for him.  The veteran's 
attorney also noted a fifth diagnosis of PTSD provided during 
a VA general medical examination in July 1997.  The attorney 
contended that the RO made only brief reference to the 
examination report and instead chose to concentrate on the VA 
examiner's comments rather than correctly reporting the 
clinical assessment of the veteran's condition.  The attorney 
further stated that the omission of "critical evidence" by 
the RO, referring to this diagnosis of PTSD, was considered 
more than a mere oversight and had the potential to cause 
irreparable harm to the veteran's PTSD claim.  

The veteran also submitted a VA outpatient treatment record 
dated in August 1998 which shows a diagnosis of PTSD.  
However, the examiner did not associate PTSD to particular 
stressors or the veteran's combat service.  

The veteran failed to report for a VA examination scheduled 
in January 1999.

In December 1999, the veteran appeared and presented 
testimony at a hearing before a Traveling Member of the 
Board.  His testimony was essentially unchanged from his 
previous testimony given in 1996.  He testified that he has 
been diagnosed with PTSD several times and that each time he 
submitted the diagnosis to the RO they refused to accept it.  
The veteran testified that since August 1997 he has refused 
to complete any more psychiatric examinations because it 
became obvious to him that the RO was refusing to accept the 
"clear" diagnoses already provided.  He testified that he 
continues to see VA doctors as an outpatient and that he has 
been diagnosed with PTSD on six separate occasions, most 
recently in January 1998.  He again referred to his February 
1996 stressor statement.  Briefly the veteran related the 
events surrounding the death of N.T. and his platoon's 
participation in a firefight.


Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991).  38 C.F.R. § 3.303 (1999).  
However, a claimant seeking benefits under a law administered 
by the Secretary of Veterans Affairs has the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded; then, 
if that burden is met, the Secretary has the duty to assist 
the claimant in developing additional evidence pertaining to 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc); Epps, supra; Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A claim for service connection for PTSD is well grounded 
where the veteran submits medical evidence showing a 
diagnosis of PTSD, evidence of a traumatic event in service, 
and medical evidence of a nexus between military service and 
the diagnosed PTSD.  Gaines v. West, 11 Vet.App. 353, 357 
(1998); Cohen v. Brown, 10 Vet.App. 128, 136-137 (1997).  For 
purposes of determining whether the claim is well grounded, 
lay evidence of traumatic events in service, to the extent 
that that evidence was relied upon by examiners to diagnose 
PTSD, is presumed credible.  Id.  Moreover, at this stage of 
the adjudication process, only evidence favorable to the 
claim is considered.  Hickson v. West, 12 Vet.App. 247, 253 
(1999).  Here, the veteran has been diagnosed with PTSD and, 
to some extent, that diagnosis apparently was based on 
reports by the veteran that he experienced traumatic events 
in service.  Accordingly, based solely on the evidence 
favorable to the claim, the Board finds that the claim is 
possible and, thus, well grounded.

As noted above, the establishment of a "plausible" claim 
does not dispose of the issue.  The Board must now review 
this aspect of the veteran's claim on its merits and account 
of the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this section 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (1999).  The veteran was scheduled for VA 
examination on several occasions in order to assist in the 
development and adjudication of his claim now presented on 
appeal.  He declined to appear for the examinations and did 
not provide an adequate  justification for his refusal.  The 
Board finds that good cause for his failure to report has not 
been demonstrated and that in the circumstances shown, no 
further attempts to obtain the necessary medical opinion are 
warranted.

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999.  See 64 Fed. Reg. 32807-32808 (June 
18, 1999), now codified at 38 C.F.R. § 3.304(f) (1999).  That 
amendment implemented the Cohen decision, which held that 38 
C.F.R. § 3.304(f), did not adequately reflect the law 
expressed in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment is March, 7, 1997, the 
date the Cohen decision was issued.  

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  38 C.F.R. § 
3.304(f) (1999).  Under the new regulations, service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD, (2) medical evidence establishing a link between 
current symptoms and an inservice stressor, and (3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).

Also the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. See 61 Fed. Reg. 52695-52702 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is this: the criteria have 
changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, 10 Vet. App. at 
153 (Nebeker, Chief Judge, concurring by way of synopsis).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123, quoting Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board concludes that 
service connection for PTSD is not warranted under either the 
new or old regulation.  In rendering this conclusion, the 
Board notes that the substance of the previous 38 C.F.R. § 
3.304(f) has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis, a medical link between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (1999).  Therefore, because the general 
requirements of the regulation have not been substantively 
changed, the Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Inasmuch as the record indicates that the veteran was awarded 
the CIB and that his claimed stressors relate to combat 
experiences, and in light of the fact that there was no 
evidence to the contrary, the Board finds that he did engage 
in combat with the enemy and concedes that he has the in-
service stressor required for service connection for PTSD.

In the veteran's case, the critical element is that, based on 
the record as a whole, he lacks a proper diagnosis of PTSD 
related medically to his inservice combat stressors.  The 
Board acknowledges that the evidentiary record does reveal 
the diagnosis of PTSD on several occasions, as noted above.  
However, the reports which show the diagnosis of PTSD provide 
no indication that the diagnosis was linked to the particular 
combat stressors identified by the veteran.  Moreover, there 
is contrary evidence which shows the absence of PTSD based 
upon review of the specified stressors related by the 
veteran.  In this regard, the Board notes that the veteran's 
stressors, which were alleged with some specificity by him 
during his July 1996 and January 1997 VA examinations, did 
not result in a diagnosis of PTSD following examination on 
those occasions.  In fact on both occasions the VA examiner 
specifically found that the findings noted on examination did 
not meet the diagnostic criteria for PTSD.  

It is precisely because of this evidentiary conflict, noted 
above, that additional VA neuropsychiatric examination was 
believed to be necessary to resolve the question of whether 
the veteran had PTSD due to his combat stressors.  VA 
examinations were scheduled in August 1997, September 1998, 
and January 1999.  The veteran reported for the first 
examination in August 1987 but refused to cooperate with the 
examiner, again reported to the VA facility in September 1998 
but declined to follow through with the actual examination 
appointment, and failed to report entirely for the 
examination scheduled in January 1999.  He has offered no 
reason for his failure to cooperate on these three occasions 
other than his belief that the examinations scheduled were 
unnecessary.  Because such determinations are not the 
veteran's to make, he has not demonstrated good cause for his 
failure to report, and the claim thus must be evaluated on 
the basis of the evidence of record.  38 C.F.R. § 3.655(b).  

As has been noted above, the record contains evidence 
favorable to the veteran's claim in the form of several VA 
and private clinical records which describe a number of 
symptoms that were found to fit the diagnostic criteria of 
PTSD beginning in 1996.  However, although PTSD was 
diagnosed, none of these medical reports identified any 
particular stressor relied upon in diagnosing the disorder, 
and none of these records gives any indication that any 
specific stressor history was reviewed as part of the basis 
for the diagnosis.  Because of this, the Board accords less 
probative value to the findings of PTSD in these records, the 
VA records of October 1996 and August 1998, and the private 
records of August 1996, August 1997, and January 1998, as 
compared to the contrary evidence in the form of the VA 
neuropsychiatric examination reports and opinions contained 
therein in July 1996 and January 1997.  These examinations 
were based upon a specific review of the veteran's claims 
folder and his account of combat stressors, and on each 
occasion the examiner concluded that the findings shown on 
examination did not meet the diagnostic criteria for PTSD.  

As the VA July 1996 and January 1997 medical opinions were 
based on a thorough review of the claims file, including the 
veteran's February 1996 stressor statement, the Board finds 
these opinions to be of greater probative value than the 
other medical opinions of record.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the fact alleged by the veteran); See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical reords 
or another relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).

Finally, the Board notes that the veteran has also maintained 
that two additional pieces of evidence, a June 2, 1996 VA 
progress note and a July 1997 VA general medical examination 
report, support his claim for PTSD based on his stressors 
during service.  The Board rejects this assertion.  It is 
clear from a reading of the June 2, 1996, record that the 
reference to the reported symptoms of PTSD "since the war" 
was merely a transcription of what the veteran reported at 
the time of treatment and not a clinical assessment that he 
had PTSD due to this combat stressors, see LeShore v. Brown, 
8 Vet.App. 406 (1995), as, ultimately, the only recorded 
clinical diagnoses were depression, not otherwise specified, 
and personality disorder, not otherwise specified.  
Similarly, it is clear from a reading of the July 1997 VA 
general medical examination report, that there was no actual 
diagnosis, based on examination findings, of PTSD on that 
examination.  The report does not reflect that psychiatric 
status was in any way evaluated during the course of that 
examination and the Board can only conclude that the 
reference, "PLEASE SEE NEUROPSYCHIARIC EVALUATION," which 
followed the "assessment" of PTSD, indicates that PTSD was 
only noted on that report as a possible or claimed diagnosis 
that was not the subject of that general examination and was 
to be specifically evaluated in a separate examination.  In 
all likelihood, the reference was to the special 
neuropsychiatric examination scheduled approximately one week 
later in early August 1997, which was the first of three 
scheduled VA psychiatric examinations in which the veteran 
refused to cooperate.  

Therefore, on review of the entire record, the Board 
concludes that the weight of the evidence shows the lack of a 
current diagnosis of PTSD, and that the preponderance of the 
evidence is against the veteran's claim for PTSD.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 
3.655(b) (1999).  The rule affording the veteran the benefit 
of the doubt thus does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals





